 Case 5:16-cv-01568-MWF-JDE Document 153 Filed 08/04/20 Page 1 of 1 Page ID #:4405




 1                                                                      JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                   EASTERN DIVISION
11   VINCENT S. PHILLIPS,                     )   No. 5:16-cv-01568-MWF (JDE)
                                              )
12                      Plaintiff,            )
                                              )   JUDGMENT
13                      v.                    )
                                              )
     DEAN BORDERS, et al.,                    )
14                                            )
                                              )
15                      Defendants.           )
                                              )
16
17         Pursuant to the Orders Accepting Report and Recommendation of
18   United States Magistrate Judge,
19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
20   Plaintiff shall take nothing and this action is dismissed with prejudice in its
21   entirety.
22
23   Dated: August 4, 2020
24
25                                                ______________________________
                                                  MICHAEL W. FITZGERALD
26                                                United States District Judge
27
28
